Citation Nr: 1438219	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO. 11-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an effective date earlier than March 14, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy.

3. Entitlement to an initial rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy.

4. Entitlement to service connection for a left ear hearing loss disability.

5. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus and as due to herbicide exposure.

6. Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus and as due to herbicide exposure.

7. Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2010, March 2011, and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

By way of procedural history, in the May 2010 rating decision the RO denied service connection for bilateral hearing loss and bilateral upper extremity peripheral neuropathy and granted service connection for bilateral lower extremity peripheral neuropathy, assigning a 10 percent rating for the left and right lower extremity. The Veteran filed a timely notice of disagreement as to all issues in September 2010, memorialized in a record of contact with the RO. Service connection for erectile dysfunction was denied in a March 2011 rating decision, and a timely notice of disagreement was filed in April 2011. Finally, in April 2011 the RO granted service connection for PTSD, with an evaluation of 30 percent effective March 14, 2011. The Veteran filed a timely notice of disagreement in April 2011 as to the assigned effective date of the award. The Veteran separately filed substantive appeals as to all three rating decisions mentioned above, and therefore appeals as to all three decisions were properly perfected. All of the issues have been combined into a single appeal for the purposes of Board review.

The Board notes that the Veteran was initially denied service connection for a bilateral hearing loss disability in May 2010. During the course of the appeal service connection was granted for a right ear hearing loss disability in December 2010. As this constitutes a full grant of the benefits sought on appeal as to that ear, the issue of service connection for a right ear hearing loss disability is no longer on appeal. As such, the issue on the cover page has been updated to reflect only a claim of service connection for a left ear hearing loss disability.

Concerning the issue of representation, the Board notes that the Veteran has retained a private attorney. However, of record is a letter from that attorney indicating that he has been retained only with respect to an appeal concerning a separate rating decision. The attorney specifically stated that he was not attempting to be substituted in as the representative in the appeal currently before the Board. As such, the Board finds that the American Legion is still the Veteran's representative of record for the purposes of the current appeal.

Where evidence of unemployability is submitted in connection with the appeal of an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be inferred as "part and parcel" of the underlying increased rating claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Here, entitlement to TDIU was granted in April 2014, and therefore the Board finds the issue has not been raised by the record.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2012. A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran's original claim for entitlement to service connection for PTSD arose from a January 8, 2008 claim, more than one year after his separation from service, and in an April 2011 rating decision service connection for PTSD was granted with a rating of 30 percent assigned effective March 14, 2011.

2. The Veteran received a provisional diagnosis of PTSD based on a VA-administered PTSD screening test in December 2007, at which point entitlement to service connection for PTSD arose.

3. Throughout the period on appeal, the Veteran's service-connected diabetic neuropathy of the left lower extremity is manifested by moderate paresthesias or dysesthesias, mild numbness, moderate intermittent pain, burning, decreased sensation to light touch, decreased sensation to pin prick, normal position sense, and normal muscle bulk and strength; resulting in moderate incomplete paralysis of the sciatic nerve. 

4. Throughout the period on appeal, the Veteran's service-connected diabetic neuropathy of the right lower extremity is manifested by moderate paresthesias or dysesthesias, mild numbness, moderate intermittent pain, burning, decreased sensation to light touch, decreased sensation to pin prick, normal position sense, and normal muscle bulk and strength; resulting in moderate incomplete paralysis of the sciatic nerve.

5. A left ear hearing loss disability was not shown in service or within the first post-service year and has not been shown to be causally or etiologically related to an in-service event, injury or disease.

6. Erectile dysfunction was not shown in service or within the first post-service year; and not shown to have been caused or aggravated by another service-connected disability; and has not been shown to be causally or etiologically related to an in-service event, injury or disease.

7. A left upper extremity neurologic disorder has not been diagnosed at any time during the pendency of this claim.

8. A right upper extremity neurologic disorder has not been diagnosed at any time during the pendency of this claim.


CONCLUSIONS OF LAW

1. The criteria for an effective date of January 8, 2008, but not before, for the award of service connection for PTSD have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2013).

2. The criteria for an initial rating of 20 percent, but no higher, for diabetic peripheral neuropathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).

3. The criteria for an initial rating of 20 percent, but no higher, for diabetic peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).

4. A left ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5. Erectile dysfunction was not incurred in or aggravated by service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

6. The criteria for service connection for left upper extremity peripheral neuropathy, to include as due to herbicide exposure and as secondary to type II diabetes mellitus, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

7. The criteria for service connection for right upper extremity peripheral neuropathy, to include as due to herbicide exposure and as secondary to type II diabetes mellitus, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the fully favorable decision as to the issue of an earlier effective date for the award of service connection for PTSD, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). VA's duty to notify and assist as to the other claims is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued VCAA letters in April 2010 concerning claims for service connection for bilateral upper extremity neuropathy and hearing loss and in March 2011 for the claim of service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus. Both letters were issued prior to the initial unfavorable adjudications in May 2010 and March 2011, respectively. The letters advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Veteran's increased rating claims, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA neurological and genitourinary examinations in October 2009, April 2010, June 2011, and August 2012. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations, and provided sufficient supporting rationales for the opinions. 

The Veteran was also provided with a VA audiological examination in October 2010. The examination was adequate because the examiners were state licensed audiologists, a controlled speech discrimination test (Maryland CNC) and puretone audiometry test was provided, the opinion noted the effect of the hearing loss disability on the daily functioning, and a supporting rationale for the opinion was provided. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85. Based on the foregoing, the Board finds all of the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for right and left lower extremity neuropathy and service connection for a left ear hearing loss disability, erectile dysfunction, and bilateral upper extremity neuropathy. Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.


II. Earlier Effective Date

Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service. Otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2). 

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim is any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this case, the Veteran appealed from the assigned effective date for the grant of service connection. Therefore, the appropriate effective date is either the date of the receipt of the claim or the date that entitlement to service connection arose, whichever is later in time. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2). The Veteran filed his claim for service connection on January 8, 2008, and service connection was denied in a June 2008 rating decision based on a lack of a confirmed stressor and a lack of a diagnosis of PTSD. During the course of the subsequent appeal, the Veteran's stressors were confirmed, and in March 2011 the Veteran received a formal diagnosis of PTSD during a VA examination. The RO then assigned an effective date of March 14, 2011, the date of the formal diagnosis, as that is the date the RO found entitlement to service connection arose.

However, a December 10, 2007 VA treatment record noted that the Veteran tested positive for PTSD during a VA PTSD screening test. The Board finds that, in reading the evidence in a light most favorable to the Veteran, this constituted a provisional diagnosis of PTSD. The Board notes that a confirmed stressor was not conceded until an August 2009 statement of the case. However, once confirmed to be present, by its nature the Veteran's stressor was present during the entire course of the appeal. Therefore, in this case the Board finds that entitlement to service connection for PTSD arose on December 10, 2007, with the rendering of the provisional diagnosis of PTSD, and not on March 14, 2011.

As such, the Board finds that the proper effective date for the Veteran's grant of service connection for PTSD is January 8, 2008, or the date his claim for service connection was initially received by VA, as it is later in time than December 10, 2007, which is the date that entitlement to service connection for PTSD arose. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  No prior claim, expressed, inferred, or implied is of record.  For these reasons, an effective date of January 8, 2008, but no earlier, for the award of service connection for PTSD is granted.  

III. Increased Rating

The Veteran contends he is entitled to initial ratings in excess of 10 percent for service-connected left and right lower extremity peripheral neuropathy. The Board will first consider the schedular rating criteria, followed by the extraschedular considerations.

A. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's left and right leg peripheral neuropathy are currently rated under Diagnostic Code 8520, covering impairment of the sciatic nerve, and are assigned 10 percent ratings based on the presence of mild incomplete paralysis. See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. Id. An 80 percent rating is warranted for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement of muscles below the knee is possible, and flexion of the knee is weakened or lost. Id.

Diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree. Id.

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. 

Neuralgia characterized usually by a dull and intermittent pain, or typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124. Tic douloureux may be rated up to complete paralysis of the affected nerve. Id.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Veteran contends he is entitled to an increased rating in excess of 10 percent for left and right lower extremity diabetic neuropathy. As the analysis is substantially the same for both claims, the Board will address both issues together.

Based on the evidence of record, the Board finds that the evidence supports ratings of 20 percent, but no higher, for each of the Veteran's service connected right and left lower extremity peripheral neuropathy. Throughout the period on appeal, and specifically in October 2009, April 2010, January 2012 and August 2012, the Veteran has complained of numbness, burning sensations and intermittent pain, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). He has also reported that these symptoms, specifically the numbness, interfere with his ability to work and function on an everyday basis. Id. The Veteran's wife testified to the same symptomatology and functional impairment during the Veteran's January 2012 hearing.

Turning to the medical evidence, the Veteran was provided with VA neurological examinations in October 2009, April 2010, and August 2012. The October 2009 VA examiner noted no sensory or motor loss bilaterally, with normal deep tendon reflexes. No other neurological findings were noted. The examiner did not provide a diagnosis of peripheral neuropathy.

The April 2010 VA examiner noted that the Veteran complained of tingling and numbness in his feet, along with intermittent pain and burning in his calves after long periods of standing. Decreased sensation to light touch and pin pricks were noted, with decreased patella deep tendon reflexes and absent Achilles reflexes. The examiner also noted that muscle strength, tone, and bulk were normal bilaterally, as was position sense. Finally, the examiner noted no functional limitations or loss of motor function as a result of the Veteran's bilateral lower extremity peripheral neuropathy. The examiner noted that the Veteran had bilateral peripheral neuropathy of the lower extremities, but did not indicate the severity.

Finally, the August 2012 VA examiner noted the presence of moderate intermittent pain, moderate paresthesias and dysesthesias, and mild numbness. Normal muscle strength was noted to be present bilaterally, with decreased knee and ankle reflexes. The Veteran had decreased sensation to light touch in his feet and toes, but his knee, thigh, ankle, and lower leg were noted to be normal. Position sense was found to be normal, with no muscle atrophy. Based on this information, the examiner diagnosed the Veteran with mild incomplete paralysis of the sciatic nerve affecting the left and right lower extremities. The Veteran's VA treatment records indicate that the Veteran has complained of frequent numbness and tingling in his lower extremities, particularly his feet and ankles.

Based on the medical and lay evidence of record, the Board finds that a rating of 20 percent, but no higher, for left and right lower extremity peripheral neuropathy is warranted. While the August 2012 VA examiner described the incomplete paralysis as mild, the Veteran's symptomatology, specifically the intermittent pain and paresthesias were noted to be moderate in nature. Further, both the April 2010 and August 2012 VA examiners noted that the Veteran had decreased or absent ankle reflexes and decreased knee reflexes bilaterally. As the Veteran has physical and moderate sensory manifestations of his left and right lower extremity peripheral neuropathy, the Board finds that the Veteran's disability picture more nearly approximates the level of severity contemplated by a 20 percent rating for moderate incomplete paralysis of the sciatic nerve.

The preponderance of the evidence is against a finding that a rating in excess of 20 percent for moderate incomplete paralysis of the sciatic nerve is warranted. All three VA examiners found there to be no other physical manifestations of the Veteran's bilateral lower extremity peripheral neuropathy, with all of the examiners specifically finding that muscle bulk and strength were normal bilaterally. There is no evidence that the Veteran suffers from constant or excruciating pain in either extremity. At no point during the period on appeal has an examiner or other physician indicated that the Veteran's bilateral lower extremity radiculopathy is either moderately severe or severe in nature, or that any of the Veteran's individual symptoms, such as pain, paresthesias or numbness, are any more than moderate in severity. Therefore, based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall disability picture for his right and left lower extremities more nearly approximates the level of severity contemplated by a rating in excess of the 20 percent rating assigned herein for moderate incomplete paralysis. 

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. While the Veteran has decreased reflexes bilaterally, there is no evidence that the Veteran's bilateral lower extremity peripheral neuropathy is also characterized by muscle atrophy or constant pain that at times is excruciating. As such, a rating for neuritis commensurate with severe incomplete paralysis is not warranted. 38 C.F.R. § 4.123. A rating equal to that for moderately severe incomplete paralysis can also be awarded for neuritis. Id. However, as stated above, the Veteran's overall disability picture does not more nearly approximate the level of severity contemplated by such a rating. The Veteran's overall disability picture, and his individual symptoms, have at no point been described as more than moderate in severity, and other than decreased reflexes, the Veteran's disability is not characterized by any physical manifestations, such as muscle atrophy or decreased muscle strength. Id. 

A higher rating based on neuralgia is not warranted, as the maximum allowable rating for that disability is commensurate with moderate incomplete paralysis, which has been awarded herein. 38 C.F.R. § 4.124. There is no evidence of tic douloureux. Id. Finally, there is no medical evidence of involvement or impairment of any other nerves in the Veteran's right or left lower extremities, and therefore a higher rating based on the criteria applicable to other nerves is not warranted. 38 C.F.R. § 4.124a, Diagnostic Codes 8521-8530, 8621-8630, 8721-8730.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating of 20 percent, but no higher, for the Veteran's right and left lower extremity peripheral neuropathy is warranted.



B. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected right and left lower extremity diabetic neuropathy are manifested by moderate paresthesias or dysesthesias, mild numbness, moderate intermittent pain, burning, decreased sensation to light touch, decreased sensation to pin prick, normal position sense, and normal muscle bulk and strength. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Rating Schedule for Diseases of the Peripheral Nerves. See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. In summary, the schedular criteria for nerve disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to nerve disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional about the Veteran's left or right lower extremity peripheral neuropathy as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular referral is not warranted in this case.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). In this case, in addition to the 20 percent ratings assigned for the Veteran's right and left lower extremity radiculopathy assigned herein, the Veteran is service connected for PTSD at 50 percent, type II diabetes mellitus at 20 percent, tinnitus at 10 percent, bilateral lower extremity peripheral neuropathy at 20 percent for each extremity, right ear hearing loss at a noncompensable rate, and is in receipt of TDIU.

With respect to type II diabetes mellitus, tinnitus, and a right ear hearing loss disability, the Veteran has at no point since the grants of service connection in March 2010 indicated that he believes the assigned schedular ratings for each disability to be inadequate or that the schedular criteria do not adequately describe or reflect the symptomatology of each disability. Concerning PTSD, the Veteran was granted an increased rating of 50 percent in April 2014 based on chronic sleep impairment, depressed mood, anxiety, disturbances of motivation and mood and a GAF score of 55, with which the Veteran has not disagreed. All of these symptoms are directly and specifically contemplated by the schedule of ratings for mental disorders. 38 C.F.R. § 4.130, Diagnostic Code 9411. As granted above, the Veteran's right and left lower extremity peripheral neuropathy is assigned a 20 percent rating based on moderate paresthesias or dysesthesias, mild numbness, moderate intermittent pain, burning and decreased sensation to light touch, which are contemplated by the schedule of ratings for neurological disabilities. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The Veteran has at no point during the current appeal indicated that his service-connected bilateral peripheral neuropathy results in further disability or symptomatology when looked at in combination with his other service-connected disabilities. Further, there is also no indication from the medical evidence that the Veteran's disabilities combine to result in additional symptomatology or impairment not already contemplated by the schedular criteria used to rate each service-connected disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for a left ear hearing loss disability and erectile dysfunction. The Board will first address the hearing loss claim, followed by erectile dysfunction and finally bilateral upper extremity neuropathy, applying the legal framework above to each issue.

A. Left Ear Hearing Loss Disability

The Veteran contends he is entitled to service connection for a left ear hearing loss disability. The evidence of record establishes that the Veteran has a current left ear hearing loss disability for VA purposes. 38 C.F.R. § 3.385. Further, the Veteran has testified that during service in Vietnam he was exposed to explosions and other loud noises, and his service records reflect that he served in Vietnam from 1969 to 1970. As the Veteran's claimed noise exposure is consistent with the circumstances of his service, the Board finds that in-service noise exposure has been shown. 38 U.S.C.A. § 1154(b). The sole question for the Board, then, is whether a nexus exists between the current disability and in-service noise exposure.

The Veteran and his wife have indicated that his left ear hearing loss has been persistent since service and that it was caused by service. While the Veteran and his wife are competent to testify to lay observable facts, such as the onset or persistence of symptoms, they are not competent to opine as to a causal relationship between his in-service noise exposure and his bilateral hearing loss, as such a determination requires medical expertise. Jandreau, 492 F.3d at 1377. 

To the extent they have indicated that the Veteran's hearing loss has been persistent since service, these statements are in conflict with the medical evidence of record. A left ear hearing loss disability was not noted on the Veteran's February 1970 separation examination, and the Veteran affirmatively indicated on the corresponding report of medical history that he was not experiencing, and had no history of, ear trouble. Further, the Veteran's VA treatment records are silent for complaints of a left ear hearing loss disability, with the first diagnosis of left ear hearing loss being rendered during the Veteran's October 2010 VA examination. While such gaps in time without complaint or treatment are not dispositive of the issue of nexus, the forty year gap without complaint of or treatment for a left ear hearing disability weighs heavily against the lay statements of record indicating that the Veteran has had persistent symptoms since service and undermines their credibility, rendering them of minimal probative value. Maxson, 230 F.3d at 1333. 

The Veteran was provided with an audiological examination in October 2010. The examiner opined that it was less likely than not that the Veteran's left ear hearing loss disability was causally related to his active duty service. The examiner based this opinion on the fact that the Veteran's induction and separation audiograms, after converting the induction examination from ASA to ISO, did not reflect a significant hearing threshold shift in the left ear during service. No other audiological examinations are of record, and as stated above the Veteran's VA treatment records do not reflect complaints of left ear hearing loss and do not contain any opinions linking his left ear hearing loss disability to service.

Based on the competent and credible evidence of record, the Board finds the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss disability is causally related to his active duty service. As such, the third element has not been met and therefore direct service connection is not warranted in this case. 38 C.F.R. § 3.303.

Turning to presumptive service connection, the evidence of record fails to show that a left ear hearing loss disability first manifested within the first post service year or manifested during service to a sufficient degree to identify the disease. 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d 1331. Hearing acuity was normal at separation and the Veteran indicated that he had no ear trouble on the corresponding report of medical history. The Veteran's service treatment records are silent for any complaints of hearing loss or diagnoses of a left ear hearing loss disability. Post-service VA treatment records are then silent for complaints or a diagnosis of a left ear hearing loss disability until the October 2010 VA examination, approximately 40 years after the Veteran's separation from service. As stated above, this significant gap in time both weighs against and undermines the credibility of the lay statements of record. As the lay statements concerning persistent symptomatology are significantly inconsistent with prior statements made by the Veteran concerning hearing difficulties, the Board finds they are entitled to no probative weight. Therefore, based on the competent and credible evidence of record, presumptive service connection and service connection based on continuity of symptomatology are not applicable.

Although the Veteran has established a current disability and an in-service event, injury or disease, the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.




B. Erectile Dysfunction

The Veteran contends he is entitled to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus. For the reasons stated below, the Board finds that service connection for erectile dysfunction is not warranted on a direct, secondary, or presumptive basis.

Initially, the Veteran does not contend and the evidence does not show that the Veteran's erectile dysfunction is causally related to his active duty service. While the Veteran has a current diagnosis of erectile dysfunction, his service treatment records are silent for any complaints of erectile dysfunction, and the Veteran has at no point indicated during his appeal that his erectile dysfunction began in or is related to his active duty service. Further, the Veteran has not stated at any point that his erectile dysfunction has been persistent since service, and instead has almost exclusively argued that it is caused by his service-connected type II diabetes mellitus. VA treatment records are silent for any complaints of, diagnosis of, or treatment for erectile dysfunction prior to May 2002. Therefore, based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury or disease, or a nexus between the Veteran's current disability and his active duty service. As neither the second nor third element is met, service connection is not warranted on a direct basis. 38 C.F.R. § 3.303.

Further, the Veteran is diagnosed with erectile dysfunction, which is not a recognized, listed chronic disease, nor encompassed by a broader listed term. 38 C.F.R. § 3.309(a). As erectile dysfunction is not a recognized chronic disease for VA purposes, service connection based on the presumption in favor of chronic diseases or based on continuity of symptomatology is not applicable. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a). The Board also notes that the Veteran has qualifying service in the Republic of Vietnam, and is therefore presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii). However, erectile dysfunction is also not a disease or disability that is associated with exposure to herbicides, and therefore presumptive service connection based on herbicide exposure is also not warranted. 38 C.F.R. § 3.309(e).

Turning to the Veteran's primary contention that his erectile dysfunction is secondary to his type II diabetes mellitus, the Veteran has a current diagnosis of erectile dysfunction and is service-connected for type II diabetes mellitus. Therefore, the threshold elements of secondary service connection are met. 38 C.F.R. § 3.310. Thus, the dispositive issue is whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected disability.

The Veteran and his wife have repeatedly stated that his erectile dysfunction has been caused by his type II diabetes mellitus. However, while the Veteran and his wife are competent to testify to lay observable matters such as the onset of symptoms, they are not competent to state that the Veteran's erectile dysfunction was either caused or aggravated by his type II diabetes mellitus, as to do so requires medical expertise. Jandreau, 492 F.3d at 1377. As there is no competent lay evidence of record, the issues of causation and aggravation must be determined based on the medical evidence of record.

The Veteran was provided with VA examinations in October 2009 and June 2011. Both examiners opined that the Veteran's erectile dysfunction was not caused or aggravated by his type II diabetes mellitus. Both examiners based their opinions on the fact that VA treatment records reflected erectile dysfunction dating back to at least 2002, and that the Veteran was not diagnosed with type II diabetes mellitus until 2009. Further, the examiners noted that VA treatment records indicated that the Veteran's erectile dysfunction was related to his long-standing hypertension. As both opinions are based on accurate facts and are supported by well-reasoned rationales, the Board finds the opinions are of substantial probative weight. Rodriguez-Nieves, 22 Vet. App. at 302-05.

The Veteran's VA treatment records reflect a diagnosis of erectile dysfunction with treatment dating back to 2002. However, these records are silent for any indication that the Veteran's erectile dysfunction has been caused or aggravated by his service-connected type II diabetes mellitus. Further, a VA treatment record from May 2002 indicates that the Veteran's erectile dysfunction was related to his hypertension, which corroborates the findings of the VA examiners. No other medical evidence concerning causation or aggravation is of record.

Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's erectile dysfunctional was caused or aggravated by his service-connected type II diabetes mellitus. While a link between the Veteran's hypertension and his erectile dysfunction has been established, the Veteran is not service connected for hypertension, and there is no indication that his erectile dysfunction is related to any other of his service-connected disabilities. As such, service connection on a secondary basis is not warranted in this case. 38 C.F.R. § 3.310.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

C. Bilateral Upper Extremity Neuropathy

The Veteran contends he is entitled to service connection for left and right upper extremity peripheral neuropathy, to include as secondary to his type II diabetes mellitus and as due to herbicide exposure. For the reasons stated below, the Board finds that service connection on a direct, secondary, or presumptive basis are not warranted. As the regulations and analysis are the same for both issues, the claims will be addressed together.

In order for there to be a viable claim for service connection, there must a current disability. Brammer, 3 Vet. App. at 225. Here, there is no competent evidence of record indicating that the Veteran has a currently diagnosed left or right upper extremity neurologic disorder. The Veteran has stated that he has numbness and tingling in his upper extremities. The Veteran's wife has also testified that he has difficulty gripping objects and often drops things. However, while the Veteran and his wife are competent to describe lay observable symptoms or events, such as numbness or dropping items, neither is competent to diagnose the Veteran with a neurologic disability, as to do so requires medical expertise. Jandreau, 492 F.3d 1372. As there is no competent lay evidence of record establishing a disability, the issue of a current disability must be decided based on the medical evidence of record.

Turning to the medical evidence, the October 2009, April 2010 and August 2012 VA examiners found that the Veteran had no left or right upper extremity peripheral neuropathy, despite the Veteran's reports of tingling and numbness bilaterally. The Veteran's VA treatment records are otherwise silent for a diagnosis of a left or right upper extremity neurologic disorder. Although these records also reflect some complaints of tingling and numbness in the Veteran's hands bilaterally, these complaints by the Veteran do not constitute a diagnosis of upper extremity neuropathy, and are instead mere repetitions of the Veteran's contentions. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). As there is no competent lay or medical evidence of record indicating that the Veteran has a current diagnosis of a left or right upper extremity peripheral neuropathy, service connection on a direct basis is not warranted. 38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225. 

As service connection on a secondary and presumptive basis also requires, as a threshold matter, that there be a current disability, service connection on these bases is also not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.307, 3.309(a), 3.309(e), 3.310.

The preponderance of the evidence weighs against a finding that the Veteran has a current disability for the purposes of direct, secondary, or presumptive service connection. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.




ORDER

Entitlement to an effective date of January 8, 2008 for the grant of service connection for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating of 20 percent, but no higher, for left lower extremity diabetic peripheral neuropathy is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating of 20 percent, but no higher, for right lower extremity diabetic peripheral neuropathy is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to service connection for a left ear hearing loss disability is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus and as due to herbicide exposure, is denied.

Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus and as due to herbicide exposure, is denied.

Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus and as due to herbicide exposure, is denied.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


